Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from, the refusal of a writ of habeas corpus. Applicant was convicted in the Criminal Court of Baltimore, and sentenced to five years in the Maryland Penitentiary for larceny, and ten years for manslaughter, the sentences to run consecutively. He contends that the trial court should have specified the counts of the indictment on which he was convicted. The contention made here was made by applicant on a previous application, and he was denied the writ, and refused leave to appeal. Carroll v. Warden, 197 Md. 685, 80 A. 2d 36. As there are no new grounds in the present application, it must be denied.

Application denied with costs.